Citation Nr: 0945553	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-35 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for residuals of shell 
fragment wound (SFW) of the left forearm, Muscle Group (MG) 
VIII, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from September 1952 to 
June 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that his service-connected residuals of 
SFW of the left forearm, MG VIII are more disabling than the 
10 percent currently assigned.  He was accorded a VA 
examination for muscles in October 2008.  At the time of the 
examination he reported constant left forearm pain which 
worsened on raining and cold days.  Physical examination 
showed pain, weakness and flare-ups of the muscle injury.  It 
was noted that the flare-ups resulted in additional 
limitation of motion per the Veteran's report and decreased 
strength in the left forearm.  The examiner noted that the 
muscle function in terms of comfort, endurance and strength 
was not sufficient to perform activities of daily living.  He 
noted further that motion of any joint was not limited by 
muscle disease or injury, but did not provide the range of 
motion results.  Upon careful review of the October 2008 VA 
examination, the Board finds it to be insufficient for 
rendering a decision on the issue of an increased evaluation 
for residuals of SFW of the left forearm.  Based on the 
Veteran's complaints and VA examiner's findings, the Board 
finds that further VA orthopedic and neurological examination 
is required to determine the current severity of the 
Veteran's service-connected left forearm disability.  The 
duty to assist includes obtaining examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the Veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for 
appropriate VA examination(s).  The 
claims folder and a copy of this remand 
must be made available to and reviewed 
by the examiner(s) in conjunction with 
the 
examination(s).  Any indicated studies, 
including x-rays, should be 
accomplished.

The examiner(s) should identify all 
residuals attributable to the Veteran's 
SFW of the left forearm, MG VIII, to 
include any scars, muscle, orthopedic, 
neurological residuals, etc.

a.  The examiner(s) should 
specifically discuss the severity 
of any muscle impairment, and 
identify all of the muscle groups 
involved.

b.  The examiner(s) should state 
whether there are any orthopedic 
residuals associated with the 
Veteran's service-connected 
disability and identify any 
joints involved (i.e., left elbow 
and/or left wrist).  The examiner 
should report the range of motion 
of the left elbow and wrist in 
degrees.

c.  The examiner(s) should also 
describe in detail the Veteran's 
scars, to include a discussion of 
whether the scar(s) is an entry 
or exit wound, painful on 
examination, and whether it 
results in any limitation of 
function or disfigurement.  The 
size (width and length) of the 
scar(s) should be measured.

d.  The examiner(s) should state 
whether there are any 
neurological residuals associated 
with the Veteran's service-
connected disability and identify 
any nerves involved.  If so, the 
examiner(s) should specifically 
discuss the extent, if any, of 
paralysis of the nerves involved.  

The examiner(s) must provide a 
comprehensive report(s) including 
complete rationales for all conclusions 
reached.

2.  Ensure that the medical report is 
complete and in full compliance with 
the above directives.  If the report is 
deficient in any manner or fails to 
provide the specific opinions 
requested, it must be returned to the 
examiner(s) for correction.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Finally, readjudicate the issue on 
appeal, with application of all 
appropriate laws, regulations and case 
law, including Esteban v. Brown, 6 Vet. 
App. 259 (1994), and the 
appropriateness of separate ratings.  
If the decision with respect to the 
issue on appeal remains adverse to the 
Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



